Exhibit 10.4

ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT (“Agreement”) is entered into this 20th day of
December, 2012 by and between Chesapeake Midstream Management, L.L.C.
(“Chesapeake Management”), and Access Midstream GP, L.L.C. (“Access Midstream”).

WHEREAS, pursuant to the Amended and Restated Employee Secondment Agreement
(“Secondment Agreement”) effective immediately prior to the closing of the
initial public offering of the common units of Access Midstream Partners, L.P.
(“Effective Time”) (Access Midstream Partners, L.P. was formerly known as
Chesapeake Midstream Partners, L.P., and hereinafter referred to as
“Partnership”), by and among Chesapeake Energy Corporation (“CHK”) and certain
of its subsidiaries (including Chesapeake Management), Access Midstream
(formerly known as Chesapeake Midstream GP, L.L.C.) and Access MLP Operating,
L.L.C. (formerly known as Chesapeake MLP Operating, L.L.C., and hereinafter
referred to as “MLP Operating”) and various other service related agreements,
employees of Chesapeake Management have been providing services to the
Partnership and its affiliates; and

WHEREAS, Chesapeake Management initiated the Chesapeake Midstream Management
Incentive Compensation Plan (“MICP”) to provide a method of motivating certain
employees providing such services to the Partnership to devote their efforts to
the development and growth of the Partnership; and

WHEREAS, effective as of the “Termination Date”, as such term is defined in the
Transition Services Agreement (as defined below), certain (if not all) of the
participants in the MICP are expected to become employees of Access Midstream or
one of its affiliates pursuant to the Secondment Agreement, the Amended and
Restated Employee Transfer Agreement (“Employee Transfer Agreement”) effective
as of the Effective Time, by and among CHK, Chesapeake Management, Access
Midstream and MLP Operating, and that certain Letter Agreement, dated as of June
15, 2012 (as amended on June 29, 2012) which is commonly referred to as the
“Transition Services Agreement”, by and among CHK, Chesapeake Management, Access
Midstream, the Partnership, MLP Operating and certain other parties signatory
thereto, and Access Midstream desires to assume and continue the MICP effective
as of the Termination Date.

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

1. Access Midstream hereby undertakes and agrees, commencing as of the
Termination Date, subject to the limitations contained herein, to assume,
sponsor and maintain the MICP, and commencing as of the Termination Date,
subject to the limitations contained herein, to pay, perform and discharge any
and all obligations of the Plan Sponsor (as defined in the MICP) under the MICP.

2. Other than as specifically stated above or in the Secondment Agreement,
Access Midstream assumes no liability or obligation of Chesapeake Management by
this Assumption Agreement, including without limitation, any incentive
compensation payment earned under the MICP prior to the Termination Date, and it
is expressly understood and agreed that all liabilities and obligations not
assumed hereby by Access Midstream shall remain the sole obligation of
Chesapeake Management and its successors and assigns.



--------------------------------------------------------------------------------

3. Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
otherwise affect the rights of Access Midstream or any of its affiliates to
amend, modify or terminate the MICP or any awards thereunder to the extent
permitted by the MICP or the terms of such award and nothing in this Agreement
shall obligate Access Midstream or any of its affiliates to continue to maintain
the MICP or grant any awards thereunder, except, if at all, to the extent
expressly provided in the MICP or such award.

4. No person other than Chesapeake Management and Access Midstream or their
respective successors and assigns shall have any rights under this Assumption
Agreement or the provisions contained herein.

5. This Agreement and all of the covenants and agreements contained in this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and, except as provided herein, their respective successors and assigns. This
Agreement may not be assigned by a party hereto without the prior written
consent of the other party, except that Access Midstream may assign this
Agreement and/or its rights and obligations hereunder to any of its affiliates
or any successor to all or substantially all of its business or assets. The
party making any such assignment shall remain primarily liable with respect to
any of its obligations so assigned. Any attempt to assign this Agreement in a
manner prohibited by this Section shall be void.

6. This Agreement and all questions relating to the interpretation or
enforcement of this Agreement shall be governed by and construed in accordance
with the Laws of the State of Delaware without regard to the Laws of the State
of Delaware or any other jurisdiction that would call for the application of the
substantive laws of any jurisdiction other than Delaware. Each party hereby
agrees that service of summons, complaint, or other process in connection with
any proceedings contemplated hereby may be made by registered or certified mail
addressed to such party at the address specified in Section 9.6 of the Unit
Purchase Agreement, dated as of December 11, 2012, by and among Chesapeake
Midstream Development, L.L.C. and the Partnership (the “Unit Purchase
Agreement”). Each of the parties irrevocably submits to the exclusive
jurisdiction of the United States District Court for the District of Delaware,
or in the event, but only in the event, that such court does not have
jurisdiction over such action or proceeding, to the exclusive jurisdiction of
the Delaware Court of Chancery, (collectively, the “Courts”) for the purposes of
any proceeding arising out of or relating to this Agreement or any transaction
contemplated hereby (and agrees not to commence any proceeding relating hereto
except in such Courts). Each of the parties further agrees that service of any
process, summons, notice or document hand delivered or sent by U.S. registered
mail to such party’s respective address set forth in Section 9.6 of the Unit
Purchase Agreement will be effective service of process for any proceeding in
Delaware with respect to any matters to which it has submitted to jurisdiction
as set forth in the immediately preceding sentence. Each of the parties
irrevocably and unconditionally waives any objection to the laying of venue of
any proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby or thereby in the Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such proceeding brought in any such court has been brought in an
inconvenient forum. Notwithstanding the foregoing, each party agrees that a
final judgment in any proceeding properly brought in accordance with the terms
of this Agreement shall be

 

-2-



--------------------------------------------------------------------------------

conclusive and may be enforced by suit on the judgment in any jurisdiction or in
any other manner provided in law or in equity. EACH PARTY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT AND ANY DOCUMENT EXECUTED IN CONNECTION HEREWITH.

7. This Agreement may be executed in two or more counterparts, any one of which
counterparts need not contain the signatures of more than one party, each one of
which counterparts constitutes an original, and all of which counterparts taken
together constitute one and the same instrument. A copy of an original signature
delivered by facsimile or other electronic transmission (including e-mail) shall
be considered an original signature. Any person may rely on a copy or
reproduction of this Agreement, and an original shall be made available upon a
reasonable request.

8. This Agreement shall be binding upon and, except as provided below, inure
solely to the benefit of the parties hereto, and their respective successors and
permitted assigns. None of the provisions of this Agreement shall be for the
benefit of or enforceable by any person other than the parties, including any
creditor of any party.

9. No change or modification to this Agreement shall be valid unless the same is
in writing and signed by the parties hereto. If there is a waiver of any
provision of this Agreement, the remainder of this Agreement shall be
unaffected. No course of dealing or course of conduct between or among any
persons having any interest in this Agreement shall be deemed effective to
modify, amend, or waive any part of this Agreement or any rights or obligations
of any Person under or by reason of this Agreement.

10. Each party shall cooperate and take such action as may be reasonably
requested by each other party in order to carry out the provisions and purposes
of this Agreement.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Assumption Agreement on the day and year first above written.

 

CHESAPEAKE MIDSTREAM
MANAGEMENT, L.L.C. By:   /s/ Domenic J. Dell’Osso, Jr.   Name:   Domenic J.
Dell’Osso, Jr.   Title:  

Executive Vice President &

Chief Financial Officer

 

ACCESS MIDSTREAM GP, L.L.C.

By:   /s/ J. Michael Stice   Name:   J. Michael Stice   Title:   Chief Executive
Officer

[Signature Page to Assumption Agreement]